These appellants are at large under bail bonds authorized by Sections 46 and 47, Code of 1930, conditioned *Page 814 
that they "shall appear in the Supreme Court of the State of Mississippi and the Circuit Court aforesaid (of Grenada County) and abide by and perform such sentence or judgment as may be rendered in the case." This court is without authority to enlarge this condition of the bonds and hold the sureties thereon under any obligation to insure the appearance of the appellants before any other court pursuant to an indictment that may hereafter be there returned against them.
Had the court below dismissed the prosecution as it should have done, it could not under Section 1190 have continued to hold the appellants under their bail bonds, if such there were, but could only have ordered them "into the custody of the proper officer," and this court has no greater power in this respect than had the court below.
I think that the judgment here should be reversed and the case remanded, in which event Section 3395, Code of 1930, would require the appellants to appear before the court below, where if the state is still without evidence to prove the venue the case may be dealt with in accordance with Section 1190, Code of 1930.